DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.

Response to Amendments and Arguments
The Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment which necessitates the new ground of rejection is “determining, by the device, a main idea of the messages based on performing grammatical analysis of the messages employing natural language processing”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the 

Claims 1-6, 10-15, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20160163311, hereinafter referred to as Crook et al., in view of US 20190042988, hereinafter referred to as Brown et al.

Regarding claim 1 (Currently Amended), discloses a computer-implemented method, comprising: 

electronically generating, by a device operatively coupled to one or more processors, an electronic first message sequence comprising messages involved in a conversation between a user and a conversation server (“The systems and methods disclosed herein utilize the dialogue belief tracking system to perform actions based on the determined one or more user goals and allow a device to engage in human like conversation with a user over multiple turns of a conversation,” Crook et al., para [0003]. Also,   “Advantageously, the systems and methods described herein represent the dialog state and carry out inference directly over existing large graphical knowledge bases that span multiple domains and build the dialog state graphical model incrementally and automatically using the graphical knowledge frameworks as the skeleton over multiple turns of a conversation,” Crook et al., para [0026]. And, “The spoken language system 114, in the illustrated example, is running on a remote computing system such as a server that is illustrated as running in the "cloud" 110,” Crook et al., para [0029].); 
between the user and the conversation server (“Accordingly, the DSBT system 112 is versatile and can change to new topics easily within a conversation with the user because the DSBT system 112 can maintain and update separate state graphs simultaneously to arrive at one or more user goals. For example, FIG. 2 illustrates three separate state graphs 120 that are all being maintained and updated by the DSBT system 112 implemented by the server 802,” Crook et al., para [0046].); [[and]] 

provide, by the device, an automatic reply of ones of the messages associated with the conversation server upon receiving ones of the messages associated with the user (“The DSBT system 112 sends an action (or instructions to perform an action) to the device based at least on the one more user goals. In some embodiments, the DSBT system 112 sends instructions to provide the user goal. In some embodiments, providing the use goal entails performing a requested action, providing the user with requested data, and/or changing a setting on the device. In additional embodiments, a spoken response and/or other modality response is generated by the device in addition to the performance of the action based on instructions from the DSBT system 112 to inform the user of the performed action and/or to maintain a conversation with the user 102,” Crook et al., para [0050].); 

in response to determining that the first message sequence is not matched in the conversation graph, updating, by the device, the electronic conversation graph with an electronic second message sequence, the electronic second message sequence being Accordingly, the DSBT system 112 is versatile and can change to new topics easily within a conversation with the user because the DSBT system 112 can maintain and update separate state graphs simultaneously to arrive at one or more user goals. For example, FIG. 2 illustrates three separate state graphs 120 that are all being maintained and updated by the DSBT system 112 implemented by the server 802,” Crook et al., para [0046]. Crook et al., fig. 5A(510), shows updating a state graph based at least on the portion of the knowledge base framework.).

Crook et al., though, does not disclose determining, by the device, a main idea of the messages based on performing grammatical analysis of the messages employing natural language processing.

Brown et al. is cited to disclose determining, by the device, a main idea of the messages based on performing grammatical analysis of the messages employing natural language processing (“The ASR may use, among other techniques, Natural Language Processing (NPL) of the speech to determine a candidate subject matter domain [0280]). Brown et al. benefits Crook et al. by applying NLP to determine the message topic, thereby improving the responses of the communication system during the conversation exchange with a user (Brown et al., para [0280]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Crook et al. with those of Brown et al. to improve the communication system of Crook et al. 


claim 2 (previously presented), Crook et al., as modified by Brown et al., discloses the computer-implemented method of claim 1, further comprising: 

electronically generating, by the device, the electronic second message sequence comprising messages involved in a conversation between the user and the knowledge library (Crook et al., fig. 5A shows updating the conversation state (i.e., obtaining a second message sequence) based on the knowledge base.), a first message in the second message sequence being an answer to a last message in the first message sequence (“At operation 512 at least one user goal is determined based on the created state graph,” Crook et al., para [0071]. Determining a potential goal based state graphs is determining an answer. See   fig. 5A(512).).  

As to claim 11, system claim 11 and method claim 2 are related as system and method of using same, with each claimed elements function corresponding to the claimed method step. Accordingly, claim 11 is similarly rejected under the same rational as applied above with respect to method claim. Also, Crook et al., fig. 6, teaches processor and memory.

Regarding claim 3 (previously presented), Crook et al. discloses the computer-implemented method of claim 1, wherein the updating the conversation graph comprises: 

electronically generating, by the device, a conversation path indicating an association relationship between messages comprised in the electronic second message sequence (Crook et al., fig. 5A shows updating the electronic conversation state (i.e., obtaining a 

updating, by one or more processors, the electronic conversation graph with the generated conversation path (“Accordingly, the DSBT system 112 is versatile and can change to new topics easily within a conversation with the user because the DSBT system 112 can maintain and update separate state graphs simultaneously to arrive at one or more user goals. For example, FIG. 2 illustrates three separate state graphs 120 that are all being maintained and updated by the DSBT system 112 implemented by the server 802,” Crook et al., para [0046]. Here, the states of the conversation graph are updated.).  

As to claim 12, system claim 12 and method claim 3 are related as system and method of using same, with each claimed elements function corresponding to the claimed method step. Accordingly, claim 12 is similarly rejected under the same rational as applied above with respect to method claim. Also, Crook et al., fig. 6, teaches processor and memory.


Regarding claim 4 (previously presented), Crook et al. discloses the computer-implemented method of claim 1, wherein the electronically generating the electronic conversation graph comprises: 

electronically generating, by the device, a plurality of electronic sample message sequences from a plurality of electronic sample conversations, respectively, with respect to one of the plurality of electronic sample message sequences (“For example, FIG. 2 illustrates three separate state graphs 120 that are being maintained and updated by the DSBT system 112 implemented by the server 802. Additionally, the state graphs 120 shown in FIG. 2 list a few confidence indicators for the illustrated nodes. Further, several of the nodes on the state graph 120 are not based on matched or inferred items from the knowledge base framework 118, as illustrated FIG. 2,” Crook et al., para [0046]. Thus, a plurality of sample conversations are represented by the three separate state graphs.); 

electronically generating, by the device, a path indicating an association relationship between messages comprised in the electronic sample message sequence (Crook et al., fig. 2(118), shows paths (i.e., edges) between the three state graphs representing conversations.); and 

obtaining, by the device, the conversation graph based on the generated path (Crook et al., figs. 1 and 2 make clear that the association relationship between messages, as shown in fig. 2(118), is returned to the user device, as shown in the flow of fig. 1.).  

As to claim 13, system claim 13 and method claim 4 are related as system and method of using same, with each claimed elements function corresponding to the claimed method step. Accordingly, claim 13 is similarly rejected under the same rational as applied above with respect to method claim. Also, Crook et al., fig. 6, teaches processor and memory.


Regarding claim 5 (previously presented), Crook et al. discloses the computer-implemented method of claim 1, further comprising: 

determining, by the device, similarity levels between the electronic first message sequence and message sequences in the conversation graph, respectively (Crook et al., fig. 5A-B, shows how a user’s conversation is represented as a state graph and how a potential user goal derived from the conversation is compared to a threshold.); and 

determining, by the device, that the electronic first message sequence not being matched in the electronic conversation graph in response to all of the determined similarity levels being below a threshold (“For example, in some embodiments, the DSBT system 112 compares the weighted connections and/or the confidence indicator of a determined goal to a confidence threshold. If the weighted connections and/or the confidence indicator of a determined goal do not meet the confidence threshold, the DSBT system 112 may send instructions to request additional user feedback in order to determine the user goal,” Crook et al., para [0051].).  

As to claim 14, system claim 14 and method claim 5 are related as system and method of using same, with each claimed elements function corresponding to the claimed method step. Accordingly, claim 14 is similarly rejected under the same rational as applied above with respect to method claim. Also, Crook et al., fig. 6, teaches processor and memory.


Regarding claim 6 previously presented), Crook et al. discloses the computer-implemented method of claim 5, further comprising: 

(“If the weighted connections and/or the confidence indicator of a determined goal meet the confidence threshold, the DSBT system 112 sends instructions to perform the determined user goal,” Crook et al., para [0051]. Here, a feedback to the user is a user goal.); and 

providing, by the device, a feedback to the user based on a message following the electronic identified message sequence in the electronic conversation graph (“If the weighted connections and/or the confidence indicator of a determined goal meet the confidence threshold, the DSBT system 112 sends instructions to perform the determined user goal,” Crook et al., para [0051]. Here, a feedback to the user is a user goal.).  

As to claim 15, system claim 15 and method claim 6 are related as system and method of using same, with each claimed elements function corresponding to the claimed method step. Accordingly, claim 15 is similarly rejected under the same rational as applied above with respect to method claim. Also, Crook et al., fig. 6, teaches processor and memory.




claim 19 (currently amended), Crook et al. discloses a computer program product facilitating a conversational system based on machine learning (“As such, in some embodiments at operation 514, one or more user goals are determined by classifying patterns of confidence indicator utilizing machine learning models,” Crook et al., para [0072].), the computer program product comprising a computer readable storage medium having program instructions (“Yet another aspect of the disclosure includes a computer-readable storage medium including computer-executable instructions stored thereon,”  Crook et al., para [0006].) embodied therewith, the program instructions executable by a processor to cause the processor to: 

generate an electronic first message sequence comprising messages involved in a conversation between a user and a conversation server (“The systems and methods disclosed herein utilize the dialogue belief tracking system to perform actions based on the determined one or more user goals and allow a device to engage in human like conversation with a user over multiple turns of a conversation,” Crook et al., para [0003]. Also,   “Advantageously, the systems and methods described herein represent the dialog state and carry out inference directly over existing large graphical knowledge bases that span multiple domains and build the dialog state graphical model incrementally and automatically using the graphical knowledge frameworks as the skeleton over multiple turns of a conversation,” Crook et al., para [0026]. And, “The spoken language system 114, in the illustrated example, is running on a remote computing system such as a server that is illustrated as running in the "cloud" 110,” Crook et al., para [0029].); 

Accordingly, the DSBT system 112 is versatile and can change to new topics easily within a conversation with the user because the DSBT system 112 can maintain and update separate state graphs simultaneously to arrive at one or more user goals. For example, FIG. 2 illustrates three separate state graphs 120 that are all being maintained and updated by the DSBT system 112 implemented by the server 802,” Crook et al., para [0046].); [[and]] 
provide an automatic reply of ones of the messages associated with the conversation server upon receiving ones of the messages associated with the user (“The DSBT system 112 sends an action (or instructions to perform an action) to the device based at least on the one more user goals. In some embodiments, the DSBT system 112 sends instructions to provide the user goal. In some embodiments, providing the use goal entails performing a requested action, providing the user with requested data, and/or changing a setting on the device. In additional embodiments, a spoken response and/or other modality response is generated by the device in addition to the performance of the action based on instructions from the DSBT system 112 to inform the user of the performed action and/or to maintain a conversation with the user 102,” Crook et al., para [0050].);

in response to determining that the electronic first message sequence not being matched in the electronic conversation graph, updates the electronic conversation graph with an electronic second message sequence, the electronic second message sequence being generated based on a knowledge library including expert knowledge that is associated with a topic of the conversation (“Accordingly, the DSBT system 112 is versatile and can change to new topics easily within a conversation with the user because the DSBT system 112 can maintain and update separate state graphs simultaneously to arrive at one or more user goals. For example, FIG. 2 illustrates three separate state graphs 120 that are all being maintained and updated by the DSBT system 112 implemented by the server 802,” Crook et al., para [0046]. Crook et al., fig. 5A(510), shows updating a state graph based at least on the portion of the knowledge base framework.).  

Crook et al., though, does not disclose determining, by the device, a main idea of the messages based on performing grammatical analysis of the messages employing natural language processing.

Brown et al. is cited to disclose determining, by the device, a main idea of the messages based on performing grammatical analysis of the messages employing natural language processing (“The ASR may use, among other techniques, Natural Language Processing (NPL) of the speech to determine a candidate subject matter domain [0280]). Brown et al. benefits Crook et al. by applying NLP to determine the message topic, thereby improving the responses of the communication system during the conversation exchange with a user (Brown et al., para [0280]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Crook et al. with those of Brown et al. to improve the communication system of Crook et al. 

claim 20 (previously presented), Crook et al. discloses the computer program product of claim 19, wherein the obtaining the electronic conversation graph comprises: 

obtaining a plurality of sample message sequences from a plurality of sample conversations, respectively (“For example, FIG. 2 illustrates three separate state graphs 120 that are being maintained and updated by the DSBT system 112 implemented by the server 802. Additionally, the state graphs 120 shown in FIG. 2 list a few confidence indicators for the illustrated nodes. Further, several of the nodes on the state graph 120 are not based on matched or inferred items from the knowledge base framework 118, as illustrated FIG. 2,” Crook et al., para [0046]. Thus, a plurality of sample conversations are represented by the three separate state graphs.); 

with respect to one of the plurality of sample message sequences, generation of a path indicating an association relationship between messages comprised in the sample message sequence (Crook et al., fig. 2(118), shows paths (i.e., edges) between the three state graphs representing conversations.); and 

obtaining, by one or more processors, the conversation graph based on the generated path (Crook et al., figs. 1 and 2 make clear that the association relationship between messages, as shown in fig. 2(118), is returned to the user device, as shown in the flow of fig. 1.).


Claims 7 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20160163311, hereinafter referred to as Crook et al., in view of US 20190042988, hereinafter referred to as Brown et al., and further in view of US 20160314158, hereinafter referred to as Kelly et al.

Regarding claim 7 (previously presented), Crook et al. discloses the computer-implemented method of claim 6, but not further comprising: updating, by the device, the electronic conversation graph with the message following the identified message sequence in response to the provided feedback being an answer accepted by the user.

Kelly et al. is cited to disclose updating, by the device, the conversation graph with the message following the electronic identified message sequence in response to the provided feedback being an answer accepted by the user (“In some embodiments, the media guidance application may modify a strength of association between the term and the candidate component in response to receiving the user input. The media guidance application may modify the strength of association by modifying a value in a knowledge graph. For example, the media guidance application may request user input by sending the user an e-mail asking "In your message, did you mean `The Hobbit`?" The media guidance application may determine that the user confirmed the association if it receives a user selection of a "YES" button provided in the e-mail. In response to receiving the user input, the media guidance application may increase the strength of association between the term "middle-earth movie" and the candidate component movie "The Hobbit",” Kelly et al., para [0007]. Also, “The media guidance application may request user input confirming whether the strength of association between the term In response to receiving user input confirming that the connection between Johnny Depp and Amber Heard is getting stronger, the media guidance application may increase the strength of association between the term "Johnny Depp" and the candidate concept "Amber Heard". The media guidance application may cause a value in the knowledge graph containing the candidate concept "Amber Heard" to be changed to increase the strength of association between the term "Johnny Depp" and the candidate concept "Amber Heard",” Kelly et al., para [0023]. Thus, if a user confirms a connection/association, the conversation graph is updated.). Kelly et al. benefits Crook et al. by taking into account a user's casual references to certain media assets during conversational communication (Kelly et al., para [0001]), thereby improving the knowledge graph of Crook et al. and providing more relevant recommendations to the user.

As to claim 16, system claim 16 and method claim 6 are related as system and method of using same, with each claimed elements function corresponding to the claimed method step. Accordingly, claim 16 is similarly rejected under the same rational as applied above with respect to method claim. Also, Crook et al., fig. 6, teaches processor and memory.

Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20160163311, hereinafter referred to as Crook et al., in view of US 

Regarding claim 8 (previously presented), Crook et al. discloses the computer-implemented method of claim 1, wherein the obtaining the electronic first message sequence comprises: 

with respect to a given message in the electronic first message sequence, electronically generating, by the device, a group of electronic messages involved in the conversation (“For example, FIG. 2 illustrates three separate state graphs 120 that are being maintained and updated by the DSBT system 112 implemented by the server 802. Additionally, the state graphs 120 shown in FIG. 2 list a few confidence indicators for the illustrated nodes. Further, several of the nodes on the state graph 120 are not based on matched or inferred items from the knowledge base framework 118, as illustrated FIG. 2,” Crook et al., para [0046]. Thus, a plurality of conversations/messages are represented by the three separate state graphs. Also, Crook et al., fig. 5A, shows how a conversation/message may evolve based on additional input.).

However, Crook et al. does not disclose determining, by the device, the given message based on a grammatical analysis to the group of messages.

Wu et al. is cited to disclose determining, by the device, the given message based on a grammatical analysis to the group of messages (“The expression validation session 912 can transmit expression validation message 978 to the expression builder user interface 920 via the bidirectional communication channel. The expression validation message If the updated expression of syntactically valid, an entity matching the entity identifier was found in the data store 930, and the user associated with the use identifier 986 has permission to access the identified entity, the expression validation message 978 can indicate that the expression update 982 is valid. Additional information about the identified entity, and/or a representation of the updated expression tree 916, can be included in the expression validation message 978,” Wu et al., para [0102]. Syntactic evaluation is grammatical analysis.). Wu et al. benefits Crook et al. by providing syntactic validation of user queries (Wu et al., para [0002]), thereby improving the accuracy of the communication system of Crook et al.

As to claim 17, system claim 17 and method claim 7 are related as system and method of using same, with each claimed elements function corresponding to the claimed method step. Accordingly, claim 17 is similarly rejected under the same rational as applied above with respect to method claim. Also, Crook et al., fig. 6, teaches processor and memory.

Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious US 20160163311, hereinafter referred to as Crook et al., in view of US 20190042988, hereinafter referred to as Brown et al., and further in view of US 20190392396, hereinafter referred to as Liu et al.

Regarding claim 9 (previously presented), Crook et al. discloses the computer-implemented method of claim 1, but not wherein the electronic conversation graph 

Liu et al. is cited to disclose wherein the electronic conversation graph comprises a plurality of nodes and a plurality of directed edges, a message received from the user being represented by one of a node and a directed edge in the electronic conversation graph (“In some example embodiments, the machine learning system generates a conversation graph for a user of the online system, and associates the conversation graph with a user identifier of the user in database. The conversation graph represents a personalized conversational flow for sequenced delivery of digital content to a client device associated with the user identifier. The conversation graph includes a plurality of nodes (e.g., nodes 301, 303, 304, 305, 306, 307, and 308, as illustrated in FIG. 3) that represent a plurality of interactive dialogues between a machine and a user associated with the user identifier. The conversation graph includes one or more edges e.g., edge 302) that connect the plurality of nodes. The one or more edges represent one or more transitions between the plurality of interactive dialogues,” Liu et al, para [0056]. See also Liu et al., fig. 3.), and a message received from the conversation server being represented by another one of a node and a directed edge in the conversation graph (“In certain example embodiments, each of the plurality of nodes included in the conversation graph is associated with a score value. The score value identifies a level of the user's interest in the interactive dialogue (e.g., the content included in or the topic associated with the interactive dialogue) represented by a particular node. The dynamic selecting of the particular edge connecting the first node and the further node in the In some example embodiments, the score value is generated based on one or more actions, by the user, pertaining to at least one of one or more digital content items published on a server of an online service or one or more interactive dialogues associated with the conversation graph. In various example embodiments, the score values of the plurality of nodes are dynamically re-computed based on one or more actions, by the user, pertaining to one or more interactive dialogues,” Liu et al., para [0080].). Liu et al. benefits Crook et al. by including connections to other users and user profile data that help to better select and present digital content items to the user (Liu et al., para [0017). Therefore, it would be obvious for one skilled in the art to combine the teachings of Crook et al. with those of Liu et al. to improve the communication system of Crook et al. 

As to claim 18, system claim 18 and method claim 8 are related as system and method of using same, with each claimed elements function corresponding to the claimed method step. Accordingly, claim 18 is similarly rejected under the same rational as applied above with respect to method claim. Also, Crook et al., fig. 6, teaches processor and memory.


Conclusion
           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and listed in form 892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre L Desir can be reached on 5712727799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656